Case 1:20-cv-00267-KD-N Document 1 Filed 05/08/20 Pageiof8 PagelD#: 1

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA

PRISONER COMPLAINT
[FOR INMATE ACTION] UNDER 42 U.S.C. § 1983

fief)

 

Name under which you were convicted

XX 2°72 ) )5 oY
OEE EE SOP nUMADST | CIVIL ACTION NO. Zocv-261-kK\)- NS

(To be supplied by Clerk of Court)

P, nc Creelt Iuos AMS a

Name of Defendant(s)

loyley Wort CENTER

Place of Confineyfi sent and Address

[ wc

tf ‘e

A

INSTRUCTIONS - READ CAREFULLY

A. Complaint Form. You must file your original complaint and a copy for each named Defendant.
Your complaint must be clearly handwritten or typewritten. Do not use the back of a page. Your
complaint must be signed by you; no notary is required. Any false statement of material fact ma

serve as the basis for prosecution for perjury.

B. Proper Court. Your complaint can only be brought in this Court if a defendant is located in the
Southern District of Alabama and the rest of the defendants are located in Alabama or if your claim
arose in this district. The Southern District of Alabama is comprised of the following counties:
Baldwin, Clarke, Choctaw, Conecuh, Dallas, Escambia, Hale, Marengo, Mobile, Monroe, Perry,

Washington, and Wilcox.

 

C. Separate Case. It is necessary to file a separate complaint form for each claim unless the claims
are related to the same incident or issue.

D. Defendants. The persons who are listed as defendants in section III of the complaint are deemed
by the Court to be the only defendants to this action. A defendant's present address must be
provided. The Court is unable to serve process without the present address being furnished. The first
defendant listed in section HI should be the defendant that you list in the style of your case on your
complaint form and motion to proceed without prepayment of fees and costs, if applicable, and any
other pleading filed with the Court.

Rev. 8/1/15

‘

SOSH

“
Case 1:20-cv-00267-KD-N Document 1 Filed 05/08/20 Page 2of8 PagelD#: 2

E. Pleading the Complaint. Your complaint should not contain legal arguments, case law or statutory
citations. You are required to provide facts. Your complaint shall be a short and plain statement of

your claim and shall provide fair notice to each defendant of the claim against that defendant and of
the factual grounds upon which the claim rests.

 

 

.F. Fees. This complaint cannot be properly filed unless it is accompanied by the $400.00 filing fee, or
a motion to proceed without prepayment of fees if you are unable to afford the filing fee and other
costs associated with prosecuting this action. If IFP is granted the filing fee is $350.00.

If you are unable to pay the filing fee and service costs for this action, you may ask the Court
to let you proceed without prepayment of fees and costs. A blank motion for this purpose is included.

If you wish to proceed without prepayment of fees and costs, you must complete and mail to
the Clerk of Court a copy of the "Motion to Proceed Without Prepayment of Fees” mailed to you with _
this complaint. This motion will be returned to you without action unless you have an authorized
officer at the jail or prison complete the financial statement mailed to you with this form.

Even if the Court authorizes you to proceed without prepayment of filing fees, you are
obligated to pay the full $350.00. If you have the ability to pay a partial filing fee when your
complaint is filed, you will be required te pay an amount, based on your assets, of up to the greater of
20 percent of your average monthly balance in your prison account or your average monthly balance
for six months immediately preceding the filing of your complaint. Thereafter, your prison account
will be garnished at the rate of 20 percent of your monthly income until the filing fee is paid.

G. Form of Pleadings. AJl pleadings and other papers filed must be on 8 1/2” x 11” paper, legibly
handwritten or typewritten. Every document filed after the complaint must have the style of the case
and the docket number. Every pleading must be signed by you and must contain your address and
telephone nunober, if any; otherwise, the pleading will be stricken. See Fed. R. Civ. P. 11(a). No

notary is required.

 

H. Certificate of Service. Each pleading filed after the complaint must contain a certificate of service
indicating that the pleading has been served on the opposing parties and the date that it was sent. A
pleading will be stricken if it does not contain this certificate of service. See Fed. R. Civ. P. 5.

I. Copies. This Court will not make copies of your complaint or pleadings unless you prepay the
required per page copying fee. ;

J. Form of Pleadings. Do not write letters to the Court. All pleadings and documents should be sent
to the Clerk of the Court, and not to a magistrate judge or a district judge. °

K. No Evidence. No evidence shall be sent to the Court for filing or storing.

I. PREVIOUS LAWSUITS.

ho
Case 1:20-cv-00267-KD-N Document 1 Filed 05/08/20 Page 3o0f8 PageID#: 3

A. Have you filed any other lawsuits in state or federal court dealing with the same or similar facts

involved in this action:
Yes ( ) No VA

B. Have you filed other lawsuits in state or federal court relating to your imprisonment:
Yes ( ) No

C. If your answer to questions A or B above is yes, describe each lawsuit in the space below. (if
' there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using this

same outline.)

1. Parties to this previous lawsuit:

Paints: (\[ AREUC E Lube R #9 2G2 5 o

 

ae D Rao OAR Bouse ET TC og Es SCAM | Bia
Caunl V Derevmon Cen TEX, € et.al. ‘

2. Court (if eu court, name the district; if state court, name ts va
Souter DisTRicT , DOTHAN, BALLCURCT(o, AL AGM,

3. Docket Number$-<2€ O8 ¢ 1 am 8-8 Lesiy'i ferrin Agee eeu
t C055 0055 -TEM

4. Were you granted the opportunity to proceed v hod payment of filing fees?

        

   
 

     

 

 

Yes 4 No( ) esyc AQ rer |
5. Name of judge to whom the acy eee | ye, he 1 C UDG CS
WHere A ppouted aurRiue ; TiW6S 3h) CES ABOVE,

6. If your case is no longer pending and has been dismis d, state the reason given by the ~
Court as to why your case was dismissed, i.c., frivolous, malicious, failed to state a claim,

defendants were immune, etc.

Qusmissep WitH Pee) wtenieg ANd
CASE wast Recaltied WHE Te Mac
TAMDERTUG, C ee Coca Ol AT |

ips LUG B oy ¢ - Ruth,

7. Approximate date of filing lawsut

RR, E, Facet TIES Fc Ainm SG;
8. App roximate date of ruling by court: Ch ait ZHBO Buel SMA
NeveR wen, THROUG H=C. 4 ot ]75-201 30372,
DUE To MATL “TAMPER WHILE
AT EASTERLING CoRR, FAtlli (TY.

 
 
  

 

     

 

 

 

 
Case 1:20-cv-00267-KD-N Document1 Filed 05/08/20 Page4of8 PagelD#: 4

ll. YOUR PRESENT COMPLAINT.

A. Place or institution where action complained of occurred: B fi L d WY) h é CUA Lo VY
B. Date it occurred: OVeR A P= RTO D or J ye ARS

C. Is there a prisoner grievance procedure in this institution? A, ©

D. Did you present the facts relating to your complaint in the state prisoner grievance procedure?
Yes ( )} No

E. [f your answer is YES:

1. What steps did you take? TAL Ly i 10 LW A RD EV AM [ 2 C4 PL, Lid, L/
2. What was the result? \) OM E.
F. If your answer is NO, explain why not: No- CO RIE VANCE Eo RMS

G. Your claim (b riefly explain your claim: what, when, where, who; do not cite cases; you may,
without leave of Court, add up to five (5) additional pages if necessary):

Moule Vy From me ANd SS CONTRUCTORS
Com (ANY where SToleEN-
WHeA T'was our of STATE ON
GoveRNMENT CoN TRACTED Vos

that the Com pany Con TRACTED -
NoRTH Caroling, “(SaQsToONTA

Good VE AR -Toe ~ Building that

Our Compan Coll TRACTED ee
THe Sulpek Visor > Jimmy tise Bury

ete: Lynn Blach Burn

 

 
Case 1:20-cv-00267-KD-N Document1 Filed 05/08/20 Page 5 of 8 PagelD #5

 

ii. PARTIES.

“

A. Plaintiff (Your name/AIS):

Your present address: l O Vv ley tA LAV WC. “fc j oY [090

 

 

B. Defendant(s): (Lu prans)
1. Defendant (full name)0 ack Cfe elf is employed as bint iio clu) at iP serys

His/her present address is ~ /\

(a) Claim against this defendant: R ec(etf/e df STo/lE A)
p ro ' er ry
(b) Supporting facts (nclude date/location of incident):

beagle 8

   

 

 

[ if : - —
2. Defendant (full name) Po act CRE ht LMOTAUS is employed as Uw Ly LiO. WAL

« ATHORE , Al AGAMA

His/her present address is

 

ec Creeft ReserudTcodl

 

 

(a} Foe against yee defenda aly &
from Company 1 wWokted

(b) Supporting facts include date/location of incident):

(NUeST: “ned By Poveeumel TA TokMe Y— LISA
DUUBYe o= dd Thel/ Retreve S72 EA pape

 

3. Defendant (full name) Po re Lf (' Trneol L WOZ AUS is employed as aid Hal uv

« ATMoRE, ALABAMS
His/her present address is H iW y 2/- -Cr eC olf fe esetlA Tiod/

 
Case 1:20-cv-00267-KD-N Document 1 Filed 05/08/20 Page6of8 PagelID#: 6

(a) Claim against this defendant: Ree CjeVleo { my S fa LE A)
DRO ; ERTY /

(b) Supporting facts (Include date/location of incident):

Wittness4#1) BC-FIs Disparctler Leslie Buchu
Wittnessl-2) Caecum Amoeuey-LIsA DiUBAR
Questioned Porcll C veel Toartil -FEAME

C. Additional Defendants: ( there are additional defendants, you may list them on separate pages
using the same outline above).

IV. A. You must answer the following questions:

1. State the conviction(s) for which you are presently incarcerated: | = A -¢ “3 j g x 2)

 

 

2. When were you convicted? Taolt: PL. eA- A GREMENT

3. What is the term of your sentence? 2 O Y EAs Rs 5
4. When did you start serving this sentence? | [9 fe IO O 1

5. Do you have any other convictions which form the basis of a future sentence?
Yes ( ) No

If so, complete the following:

(a) Date of conviction: / 2 ~ q= of O A QO

{b) Term of sentence: 20 VEARS

6. What is your expected end of sentence (E.0.S.) date?

B. If this present lawsuit concerns your criminal conviction or sentence,
state whether your conviction has been:

Conviction Sentence
Reversed yes( ) n0( ) yes( ) no()
Expunged yes( ) no( ) yes( ) no()
Invalidated  yes(}no() yes( ) no()}

 
Case 1:20-cv-00267-KD-N Document 1 Filed 05/08/20 Page 7of8 PagelD#: 7
_ Writ of habeas yes( ) no( ) yes( } no()
corpus granted

C. If you answered yes to any of the questions, state the Court or entity that relieved you from your
conviction or sentence and the date:

 

 

V. State briefly exactly what you want the Court to do for you if you win (make no legal argument,
cite no cases or statutes):

 
 

“MEDIC ALA PhaMep = Watole Toe a Tpotihesce-

VI. AFFIRMATION. By my signature e below, I swear or affirm under penalty of perjury that the | Vi Taw
facts set out in this complaint are true and correct.

 

 

 

 

5~-H= O Cla ROM Ce Yu Po
Date . (Signature of Plaintiff Under Penalty of Perjury)
fp
Lovley efcl WC.
Current Re YU

PO, BoY iORC
(259 L4Y- <add

Telephone Number

PLAINTIFF SHALL IMMEDIATELY ADVISE THE COURT IN WRITING OF ANY CHANGE IN
HIS ADDRESS, E.G., RELEASED, TRANSFERRED, MOVED, ETC. FAILURE TO NOTIFY THE
COURT OF A NEW ADDRESS WILL RESULT IN THE DISMISSAL OF THIS ACTION FOR
FAILURE TO PROSECUTE AND TO OBEY THE COURT'S ORDER.

 
P ID#: 8 i | “i pratt OF = .
| a FBS PPB EDR Be yen Filed 05/08/20 age 250% es poe 8 6. 5 — s
a v L254 CAHD-A . csmavamo m2 1 Neo a

boy! ey WR/CWC

UNITED STATES
vy Ott! NS Box 1030 ne, (om COURL

OX | ma 3655] soury ERM DISTRICT
“akley, Alabs Oo ARAM! CLERK
LEC in seatentmnrccu cme” 113 ST. JOSEP TREE

 

DEPARTMENT OF CORRECTIONS IS NOT A 7 BI ILE A L A 6
RESPONSIBLE FOR THE SUBSTANCE OR CONTENT
MA lle

OF THE ENCLOSED COMMUNICAT.1 aN.

SM sate ee hae 0
